Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, Figs. 1-16, and claims 1-16, 19, and 21-23 in the reply filed on 11/01/2021 is acknowledged.  Claims 17-18 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

The drawings are objected to because the sectional views 18A-18A in Figure 18 should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view (MPEP 1.84(h)(3)).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 15-16, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sincock (5,190,169).  Sincock discloses a device/medical procedure accessory holding unit (70; Figs. 14-15 & 17) comprising a support panel (73) having two opposing side .
As to claim 3, one of the four apertures/medical device storage modules (1, 75) is considered equivalent to a syringe disposal device module.
As to claims 4 and 8, one of the four apertures/medical device storage modules (1, 75) is considered equivalent to a dispensing tool module and the dispensing tool module comprises a receiving body/dispensing tool module receiving body (2; Fig. 19) and the receiving body is inherently capable to receive and hold a dispensing tool.
As to claims 5 and 10, one of the four apertures/medical device storage modules (1, 75) is considered equivalent to a canister module.  The canister module comprises a raised platform (73) having one or more openings (the opening of the tube 1) and corresponding internal compartments which is inherently capable to receive and store a canister containing a medical agent as claimed.
As to claims 6 and 11, one of the four apertures/medical device storage modules (1, 75) is considered equivalent to a syringe attachment module. The syringe attachment module is inherently capable to allow a user to safely load a syringe and attach the syringe to a dispensing device.
As to claim 7, Sincock discloses the syringe disposal device module comprises a main body (2, Fig. 19) having an opening (at the top end) and the opening is inherently capable to hold a syringe disposal device (not positively recited in the claim).  

As to claim 15, Sincock discloses a system (Figs. 14-15 & 17) is inherently capable for use in a medical procedure comprising a device/medical procedure accessory holding unit (70) including a support panel (73) and one or more apertures/medical device storage modules (an aperture 75) is inherently capable to store a component or instrument used in a medical procedure.
As to claim 16, Sincock further discloses the storage modules comprise at least four apertures/medical device storage modules.  At least one of the four apertures/medical device storage modules is considered equivalent to at least one syringe disposal device module, at least one dispensing tool module, at least one canister module, and at least one syringe attachment module.
As to claim 19, Sincock further discloses at least one tube/syringe disposal device (1).
As to claim 23, Sincock discloses a device/medical procedure accessory holding unit (70) comprising a support structure (70; Figs. 17) having one or more internal compartments (below the openings 75; 81) and the one or more internal compartments is inherently capable to hold one or more instruments used for a medical procedure.

Claim(s) 1-11, 15-16, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marder (4,863,451).  Marder discloses a tray/medical procedure accessory holding unit (10) comprising a support panel having two opposing side walls, a front wall, and an opposing back wall, and one or more V-shaped valleys or apertures/medical device storage .
As to claim 3, one of the four apertures/medical device storage modules (82) is considered equivalent to a syringe disposal device module.
As to claims 4 and 8, one of the four valleys/medical device storage modules (64) is considered equivalent to a dispensing tool module and the dispensing tool module comprises a receiving body/dispensing tool module receiving body (64; Fig. 1) and the receiving body is inherently capable to receive and hold a dispensing tool.
As to claims 5 and 10, one of the four apertures/medical device storage modules (82) is considered equivalent to a canister module.  The canister module comprises a raised platform (a support platform 54 is raised above a bottom wall 12) having one or more openings (82) and corresponding internal compartments which is inherently capable to receive and store a canister containing a medical agent as claimed.
As to claims 6 and 11, one of the four valleys/medical device storage modules (64) is considered equivalent to a syringe attachment module. The syringe attachment module is inherently capable to allow a user to safely load a syringe and attach the syringe to a dispensing device.
As to claim 7, Marder discloses the syringe disposal device module comprises a main body (54) having an opening (82) and the opening is inherently capable to hold a syringe disposal device (not positively recited in the claim).  
As to claim 9, Marder further discloses the dispensing tool module receiving body (64) extends upwardly from a surface (the bottom 12) and comprises a first end (the front end of the valley 
As to claim 15, Marder discloses a system is inherently capable for use in a medical procedure comprising a tray/medical procedure accessory holding unit (10) including a support panel (54) and one or more V-shaped valleys or apertures/medical device storage modules (64; 82) is inherently capable to store a component or instrument used in a medical procedure.
As to claim 16, Marder further discloses the storage modules comprise at least four V-shaped valleys or apertures/medical device storage modules (64; 82).  At least one of the four valleys or apertures/medical device storage modules is considered equivalent to at least one syringe disposal device module, at least one dispensing tool module, at least one canister module, and at least one syringe attachment module.
As to claim 19, Marder further discloses at least a drawer/syringe disposal device (28).
As to claim 23, Marder discloses a tray/medical procedure accessory holding unit (10) comprising a support structure having one or more internal compartments (the compartment defines by the drawer or the compartment below an aperture 82) and the one or more internal compartments is inherently capable to hold one or more instruments used for a medical procedure.

Claim(s) 15-16, 19, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misle et al. (10,507,072; hereinafter Misle).  
As to claim 15, Misle discloses a system (10”; Fig. 6) is inherently capable for use in a medical procedure comprising a base member/medical procedure accessory holding unit (12”) including 
As to claim 16, Misle further discloses the storage modules comprise at least four medical device storage modules (18”, 20”, 46”, 68).  At least one of the four medical device storage modules is considered equivalent to at least one syringe disposal device module, at least one dispensing tool module, at least one canister module, and at least one syringe attachment module.
As to claim 19, Misle further discloses at least one syringe disposal device (18”, 20”, 46”, 68).
As to claim 23, Misle discloses a medical procedure accessory holding unit (10”) comprising a support structure (14”) having one or more internal compartments (the compartment defines the device 18”, 20”, 46”, 68) and the one or more internal compartments is inherently capable to hold one or more instruments used for a medical procedure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by Misle et al. (10,507,072; hereinafter Misle) or, in the alternative, under 35 U.S.C. 103 as obvious 
As to claim 3, one of the four medical device storage modules (18”) is considered equivalent to a syringe disposal device module.
As to claims 4 and 8, one of the four medical device storage modules (46”) is considered equivalent to a dispensing tool module and the dispensing tool module comprises a dispensing tool module receiving body (46”) and the receiving body is inherently capable to receive and hold a dispensing tool.
As to claims 5 and 10, one of the four medical device storage modules (20”) is considered equivalent to a canister module.  The canister module comprises a raised platform (the tube 20” disposed above the support base 14”) having one or more openings (Fig. 6) and corresponding 
As to claims 6 and 11, one of the four medical device storage modules (46”) is considered equivalent to a syringe attachment module. The syringe attachment module is inherently capable to allow a user to safely load a syringe and attach the syringe to a dispensing device.
As to claim 7, Misle discloses the syringe disposal device module comprises a main body (18”) having an opening (Fig. 6) and the opening is inherently capable to hold a syringe disposal device (not positively recited in the claim).  
As to claim 9, Misle further discloses the dispensing tool module receiving body (46”) extends upwardly from a surface (14”) and comprises a first end (upper end), a second end (bottom end), a closed end (at the bottom end), and a shoulder (adjacent 50”).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sincock or Marder or Misle in view of Leibovici (2015/0094661).  Each of Sincock or Marder or Misle discloses the system as above having most of the limitations of the claims except for the system further including at least one canister comprising one or more medical agents and the one or more medical agents is a gaseous anesthetizing composition.  Leibovici teaches an apparatus comprising a module (44) and at least one canister (11; [0053]) having one or more medical agents and the one or more medical agents is a gaseous anesthetizing composition.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Leibovici to modify the system of Sincock or Marder or Misle so the system is constructed comprises at least one canister having one or more medical agents and the one or more medical agents is a gaseous anesthetizing composition to provide more convenience for a user during a procedure.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736